DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A Preliminary amendment filed on 12/3/2020 has been acknowledged and entered. Claims 1-15 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0181645 A1 to Sarika in view of U.S. Pub. No. 2018/0139505 A1 to Sirpal.
As to claims 1 and 9, Sarika discloses an electronic device comprising: 
a display (Sarika Fig. 1, ¶0030, display part 40); and 
a processor for controlling the electronic device to operate in one of a wallpaper mode and a content mode, wherein the processor is configured to(Sarika Fig. 1, ¶0030, 0046, controller 80 to operating in a wallpaper mode and broadcast mode): 
based on a first user command being input while the display operates in the content mode for reproducing a broadcast content, control the display to change and display the broadcast content to a first UI for entering the wallpaper mode (Sarika Fig. 2-4, ¶0043-0044, 0046-0047, 0050, 0052, controlling the display to switch/change and display the broadcast signal to display OSD menu for executing the WPSS mode based on the user selection through OSD menu), and 
based on a second user command being input while the display operates in the content mode, control the display to change and display the broadcast content to a wallpaper setting screen for setting a wallpaper (Sarika Fig. 2-4, ¶0053-0056, 0064, 0065, 0067, 0070-0071, user selects new playback image for the WPSS mode and controls the display to switch/change and display the broadcast signal to the WPSS selection for a plurality to playback images for user selection), 
Sarika Fig. 2-4, ¶0043, 0052-0055, 0065, 0067, 0070-0071 user selection part 60 allows user to set and select the WPSS mode on a key/button/touch screen provided in a remote controller and/or on screen display (OSD) menu to set and select the WPSS mode and the WPSS selection for a plurality to playback images for user selection)
Sarika does not expressly disclose wherein the first user command and the second user command is input by selecting one of a plurality of icons included in a UI or a wallpaper button of a remote control device.  
Sirpal discloses wherein the first user command and the second user command is input by selecting one of a plurality of icons included in a UI or a wallpaper button of a remote control device (Sirpal Fig. 1-3, 7, 12, ¶0036, 0037, 0046, 0059, 0065, 0071, plurality of user commands input by selecting plurality of icons in the UI/wallpaper button of the remote controller).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sarika by wherein the first user command and the second user command is input by selecting one of a plurality of icons included in a UI or a wallpaper button of a remote control device as disclosed by Sirpal. The suggestion/motivation would have been in order to provide a plurality of icons for user selection to change/configure the wallpaper for display thereby enhancing the user’s experience.
claims 2 and 10, Sarika discloses wherein the processor is configured to: based on a user command being input while the first UI is displayed, control the display to change and display the first UI to a wallpaper setting screen for setting a wallpaper (Sarika Fig. 2-4, ¶0043-0044, 0046-0047, 0050, 0052, controlling the display to switch/change and display the broadcast signal to display OSD menu for executing the WPSS mode based on the user selection through OSD menu and Sarika Fig. 2-4, ¶0053-0056, 0064, 0065, 0067, 0070-0071 user selects new playback image for the WPSS mode and controls the display to switch/change and display the OSD menu to the WPSS selection for a plurality to playback images for user selection).
As to claims 3 and 11, Sarika discloses wherein the processor is configured to: in the presence of a preset wallpaper, based on a third user command being input while the first UI is displayed, control the display to change and display the first UI to the preset wallpaper (Sarika Fig. 2-4, ¶¶0047, user selects the WPSS mode through the user selection part and the controller and displaying a preset playback image for the WPSS mode on the display part).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0181645 A1 to Sarika in view of U.S. Pub. No. 2018/0139505 A1 to Sirpal and in further view of U.S. Pub. No. 2019/0146444 A1 to Brown.
As to claims 4 and 12, Sirpal discloses wherein the first user command is a command to turn off the power of the electronic device (Sirpal Fig. 7, ¶0059, power button).
Sarika and Sirpal do not expressly disclose the processor is configured to: based on a third user command not being input while the first UI is displayed, gradually decrease the size of the first UI.  
Brown discloses the processor is configured to: based on a third user command not being input while the first UI is displayed, gradually decrease the size of the first UI (Brown ¶0084, gradually reducing the size of the graphical indication based on user not selecting the graphical indication).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sarika and Sirpal by the processor is configured to: based on a third user command not being input while the first UI is displayed, gradually decrease the size of the first UI as disclosed by Brown. The suggestion/motivation would have been in order to provide an indication/notification to the user by reducing the size of a graphical indication upon no selection on a graphical indication thereby enhancing the user’s experience.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0181645 A1 to Sarika in view of U.S. Pub. No. 2018/0139505 A1 to Sirpal in further view of U.S. Pub. No. 2019/0146444 A1 to Brown and in further view of 
U.S. Pub. No. 2017/0076634 A1 to Hoss.
As to claims 5 and 13, Sarika, Sirpal and Brown do not expressly disclose wherein the processor is configured to: based on the first UI disappearing, turn off the power of the electronic device.  
Hoss discloses wherein the processor is configured to: based on the first UI disappearing, turn off the power of the electronic device (Hoss ¶0112, exit setup menu and turning off the display).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sarika, Sirpal and Brown by wherein the processor is configured to: based on the first UI disappearing, turn off the power of the electronic device as disclosed by Hoss. The suggestion/motivation would have been in order turn off the power after closing the menu page thereby enhancing the user’s experience and/or conserving power resources.

Claims 6, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0181645 A1 to Sarika in view of U.S. Pub. No. 2018/0139505 A1 to Sirpal and in further view of U.S. Pub. No. 2018/0247440 A1 to Heo (examiner citations from the English translation of foreign application priority data KR 10-2017-0024714)
As to claims 6 and 14, Sarika and Sirpal do not expressly disclose wherein the size of the first UI in the absence of the preset wallpaper and the size of the first UI in the presence of the preset wallpaper are different.  
Heo discloses wherein the size of the first UI in the absence of the preset wallpaper and the size of the first UI in the presence of the preset wallpaper are different (Heo Fig. 4, 5, ¶0216, 0217, 0220 and KR 10-2017-0024714 ¶0186, 0187, 0190, size of menus different between default/preset wallpaper and wallpaper selection menu).
Sarika and Sirpal by wherein the size of the first UI in the absence of the preset wallpaper and the size of the first UI in the presence of the preset wallpaper are different as disclosed by Heo. The suggestion/motivation would have been in order to provide different sizes in the user interface that allows the user to easy/quickly identify wallpapers of interesting enhancing the user’s experience.
As to claim 8, Sarika and Sirpal do not expressly disclose wherein the second user command is a conversion command for converting the display to the wallpaper mode, and the processor is configured to: in the presence of a preset wallpaper, based on the second user command being input, control the display to display the preset wallpaper.  
Heo discloses wherein the second user command is a conversion command for converting the display to the wallpaper mode, and the processor is configured to: in the presence of a preset wallpaper, based on the second user command being input, control the display to display the preset wallpaper (Heo Fig. 4-6, ¶0216, 0217, 0220 and KR 10-2017-0024714 ¶0186, 0187, 0190, plurality of user selection for changing the display to the wallpaper mode and control the display to display the preset wallpaper based on the user selection of the present preset wallpaper).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sarika and Sirpal by wherein the second user command is a conversion command for converting the Heo. The suggestion/motivation would have been in order to provide the user a plurality of wallpaper selections that allow the user to use a preset wallpaper thereby enhancing the user’s experience.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2006/0181645 A1 to Sarika in view of U.S. Pub. No. 2018/0139505 A1 to Sirpal and in further view of U.S. Pub. No. 2012/0244839 A1 to Shen.
As to claims 7 and 15, Sarika and Sirpal do not expressly disclose wherein the processor is configured to: 3PRELIMINARY AMENDMENTAttorney Docket No.: Q255094 Appln. No.: 16/763,618based on the first user command being input for greater than or equal to a preset number of times, turn off the power of the electronic device without displaying the first UI.  
Shen discloses wherein the processor is configured to: 3PRELIMINARY AMENDMENTAttorney Docket No.: Q255094 Appln. No.: 16/763,618based on the first user command being input for greater than or equal to a preset number of times, turn off the power of the electronic device without displaying the first UI (Shen ¶0045, turning off power of the device without displaying the unlocked screen of the mobile terminal based on the user input exceeds the preset threshold).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sarika and Sirpal by wherein the processor is configured to: 3PRELIMINARY AMENDMENTAttorney Docket No.: Q255094Appln. No.: 16/763,618based on the first user command being input for greater than or equal to a preset number of times, turn off the power of Shen. The suggestion/motivation would have been in order to power off the device based on a number of user inputs thereby increasing the security of the device.

Conclusion
Claims 1-15 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/KYU CHAE/
Primary Examiner, Art Unit 2426